C. A. 2d Cir. [Certiorari granted, 527 U. S. 1034.] Motions for leave to file briefs as amici curiae filed by the following are granted: Federation of American Health Systems, FMC Corp., Friends of the Earth et al., Chamber of Commerce of the United States et al., Project on Government Oversight, National Employment Lawyers Association, Taxpayers Against Fraud, American Petroleum Institute et al., American Clinical Laboratory Association, American Medical Association et al., and Aerospace Industries Association of America, Inc.